—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered June 6, 1997, which denied plaintiffs motion for summary judgment, unanimously affirmed, with costs.
We agree with the motion court that there are issues of fact, including whether defendant WIN and its principal acted as a reasonably prudent purchaser entitling it to specific performance and whether they intentionally interfered with or caused the breach of plaintiffs contract. Concur — Sullivan, J. P., Williams, Tom and Andrias, JJ.